 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 778 
In the House of Representatives, U. S.,

September 13, 2012
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 117) making continuing appropriations for fiscal year 2013, and for other purposes; and providing for consideration of the bill (H.R. 6365) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to replace the sequester established by the Budget Control Act of 2011. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 117) making continuing appropriations for fiscal year 2013, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6365) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to replace the sequester established by the Budget Control Act of 2011. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
